UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1982



WILLIAM B. MATTINGLY,

                                               Plaintiff - Appellant,

          versus

REBECCA A. BETTS,

                                                Defendant - Appellee,

          and

DONALDSON MINING COMPANY; KELLY'S CREEK AND
NORTHWESTERN RAILROAD, a corporation; VALLEY
CAMP COAL COMPANY; DAVID LUNG; JACK WOODY;
JAMES BOGGESS; KEVIN SPAULDING; JAMES L.
LITMAN; HASTING CONSTRUCTION, INCORPORATED;
JOHN HASTING; RENEGADE EQUIPMENT, INCORPO-
RATED; JOSEPH FARRIS; KING, BETTS & ALLEN, a
professional partnership; STEPHEN B. FARMER,

                                                           Defendants.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-95-949-2)

Submitted:   January 23, 1997              Decided:   January 29, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
2
William E. Mattingly, Appellant Pro Se. Stephen Michael Horn,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief in
his action pursuant to 18 U.S.C.A. §§ 1961-1968 (West 1984 & Supp.

1996), the Racketeering Influenced and Corrupt Organizations (RICO)

Act. We have reviewed the record and the district court's opinion

accepting the magistrate judge's recommendation and find no revers-

ible error. Accordingly, we affirm on the reasoning of the district

court. Mattingly v. Betts, No. CA-95-949-2 (S.D.W. Va. June 26,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3